DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11, 12, 14, 16, 20 – 22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,772,951 to Kim et al.
[AltContent: textbox ( Annotated Cut-Away of Fig. 10B)]
    PNG
    media_image1.png
    307
    294
    media_image1.png
    Greyscale
Regarding claims 1 and 21, Kim et al. teach a device and method of making, (Fig. 10B, for example) comprising: 
a bump pad (10006); 
a first trace (1019; annotated cut-away portion of Fig. 10B at right) adjacent the bump pad, wherein a first trace top surface is recessed a first recess distance from a bump pad top surface; 
a second trace (1020, id. ) adjacent the first trace, covered at least in part by a solder resist (1040), wherein the first trace is disposed between the bump pad and the second trace; and 
a substrate (1000), wherein the bump pad, the first trace, and the second trace are each formed on a portion of the substrate.
Regarding claims 2 and 22, Kim et al. teach a device and method of fabricating (See plan view of Fig. 9), further comprising: 
a plurality of bump pads (906) formed in a bumping region of the substrate; 
a plurality of first traces (914)formed in an open region of the substrate; and 
a plurality of second traces (916) covered at least in part by a solder resist (Not shown in plan view, but Fig. 10B shows all traces covered with a resist layer) formed in a solder resist region of the substrate, wherein the open region is located on both sides of the bumping region, and wherein the solder resist region is located on each side of the open region opposite the bumping region.
	Regarding claim 11, Kim et al. teach a device, wherein the bump pad, the first trace, and the second trace are each formed on a top surface of the substrate.
	Regarding claim 12, Kim et al. teach a device, wherein the bump pad has a pad thickness measured from a top surface of the substrate.
	Regarding claim 14, Kim et al. teach a device, wherein the first trace has a first thickness measured from the top surface of the substrate.
	Regarding claim 16, Kim et al. teach a device, wherein the first recess distance is a difference between the pad thickness and the first thickness (Fig. 10B).
	Regarding claim 20, Kim et al. teach a device, wherein the device is a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, or a laptop computer. Col. 3, lines 11 – 16. 
	Regarding claim 29, Kim et al. teach a method of fabricating a device, wherein the bump pad, the first trace, and the second trace are each formed on a top surface of the substrate.  Fig. 10B.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Regarding claim 13, Kim et al. do not teach a device, wherein the pad thickness is in a range of 9µm to 12µm. Kim et al. do not teach or suggest the desired thickness of the pad. It would have been obvious, and necessary, for one having ordinary skill in the art at the time the invention was filed to arrive at the ideal thickness through routine experimentation since it is desirable for the pad to be mechanically and electrically sound.
	Regarding claim 15, Kim et al. do not teach a device, wherein the first thickness is in a range of 6µm to 9µm. Kim et al. do not teach or suggest the desired first thickness. It would have been obvious, and necessary, for one having ordinary skill in the art at the time the invention was filed to arrive at the ideal first thickness through routine experimentation since it is desirable for the traces to be mechanically and electrically sound.
	Regarding claims 17 and 18, Kim et al. do not teach a device in the embodiment of Fig. 10B further comprising, a base metal layer and seed layer disposed on the substrate, wherein the seed layer forms part of the bump pad, the first trace and the second trace. Kim et al. teach forming a seed layer (1406) onto a base metal layer (1402) in the embodiment of Fig. 14A. It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the elements of Fig. 14A into the embodiment of Fig. 10B since it is desirable to improve adhesion of the pad and trace layers.
	Regarding claim 19, Kim et al. do not teach a device, further comprising: a primer layer disposed on the substrate, wherein the seed layer is deposited on the primer layer. It is well known in the art to provide primer layers for the purpose of improved adhesion of seed layers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a primer layer into the invention of Kim et al. since it is desirable to reliably dispose the seed layer to ensure excellent adhesion of the pad and trace layers.
Allowable Subject Matter
Claims 3 – 10 and 23 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest a device as recited in claim 31, and particularly including “. . . wherein a top surface of the bump pad and a top surface of the first trace have less surface roughness than a top surface of the second trace.”
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11 – 22 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814